DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-12, 20-21, 23, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akdogan et al. (USPGPUB 2014/0278508).
	Regarding claim 1, Akdogan et al. disclose a patient-side medical device comprising:
a.    a plurality of drawers adapted to receive or dispense a medication (see paragraph [0235]);
b.    at least one visual display (see paragraph [0242]);
c.    at least one biometric sensor for acquiring biometric data of a subject (see paragraphs [0104] and [0179]); and
d.    a processor configured to change, based at least in part on a measurement (see paragraphs “percentage fullness” in [0253] and “weight-based” in [0271]):
i.    a medication dispensing schedule (see paragraph [0236]);
ii.    the medication; or
iii.    a dosage of the medication.
	Regarding claim 2, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the biometric sensor is a fingerprint reader, a retinal scanner, or facial recognition reader (see paragraph [0104]).
	Regarding claim 3, Akdogan et al. disclose the patient-side medical device of claim 1 wherein the biometric sensor is a fingerprint reader (see paragraph [0104]).
	Regarding claim 4, Akdogan et al. disclose the patient-side medical device of claim 1 wherein the biometric data is acquired prior to dispensing the medication to the subject (see paragraph [0179]).
	Regarding claim 7, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the biometric data authenticates the subject (see paragraph [0179]).
	Regarding claim 9, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the patient-side medical device does not dispense the medication to the subject prior to authenticating the subject (see paragraph [0179]).
	Regarding claim 10, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the patient-side medical device is in communication with a peripheral device (see paragraph [0239]).
	Regarding claim 11, Akdogan et al. disclose the patient-side medical device of claim 10, wherein the communication is wireless (see “WiFi” along with the rest of paragraph [0239]).

	Regarding claim 20, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the measurement is stored on the patient-side medical device (see paragraph [0217]).
	Regarding claim 21, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the measurement is transmitted to a database or server (see paragraph [0218]).
	Regarding claim 23, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the measurement is compared to a reference (see paragraph [0184]).
	Regarding claim 35, Akdogan et al. disclose the patient-side medical device of claim 1, wherein the patient-side medical device is in communication with a medical profession (see paragraph [0240]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (USPGPUB 2014/0278508) as applied to claims 1-4, 7, 9-12, 20-21, 23, and 35 above, and further in view of Kaufman et al. (USP 5,142,484).
	Regarding claim 13, Akdogan et al. disclose the patient-side medical device of claim 12, wherein a measurement is generated by the peripheral device (see paragraph [0239]). However, they do not disclose a processor configured to change, based at least in part on a measurement wherein the measurement is generated by the peripheral device. Kaufman et al. disclose a processor (46) configured to change, based at least in part on a measurement wherein the measurement is generated by the peripheral device (see column 4 lines 40-50). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Akdogan et al. by including a processor configured to change, based at least in part on a measurement wherein the measurement is generated by the peripheral device, as disclosed by Kaufman et al., for the purpose of providing diagnostic testing to change a medication schedule (see column 4 lines 40-50).

	Regarding claim 16, Akdogan et al. disclose the patient-side medical device of claim 10. However, they do not disclose a patient-side medical device wherein the measurement is a blood oxygen level of the subject. Kaufman et al. disclose a patient-side medical device wherein the measurement is a blood oxygen level of the subject (see column 5 lines 21-27 and column 4 lines 40-50). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Akdogan et al. by including a patient-side medical device wherein the measurement is a blood oxygen level of the subject, as disclosed by Kaufman et al., for the purpose of providing diagnostic testing to change a medication schedule (see column 4 lines 40-50).
Claims 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (USPGPUB 2014/0278508) as applied to claims 1-4, 7, 9-12, 20-21, 23, and 35 above, and further in view of Perkins et al. (USPGPUB 2005/0288571).
	Regarding claim 15, Akdogan et al. disclose the patient-side medical device of claim 10. However, they do not disclose a patient-side medical device wherein the measurement is a blood glucose level of the subject. Perkins et al. disclose a patient-side medical device wherein the measurement is a blood glucose level of the subject (see paragraph [0115]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Akdogan et al. by including a patient-side medical device wherein the measurement is a blood glucose level of the subject, as disclosed by Perkins et al., for the purpose of providing diagnostic testing of physiologic parameters including glucose (see paragraph [0115]).
	Regarding claim 32, Akdogan et al. disclose the patient-side medical device of claim 1. However, they do not disclose a patient-side medical device wherein the patient-side medical device is configured to be stored in a transportation system. Perkins et al. disclose a patient-side medical device wherein the patient-side medical device is configured to be stored in a transportation system (see Figure 13A). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Akdogan et al. by including a patient-side medical device wherein the patient-side medical device is configured to be stored in a transportation system, as disclosed by Perkins et al., for the purpose of providing a “mobile medical workstation” (see paragraph [0021]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (USPGPUB 2014/0278508) as applied to claims 1-4, 7, 9-12, 20-21, 23, and 35 above, and further in view of Saha et al. (USPGPUB 2019/0343415).
	Regarding claim 18, Akdogan et al. disclose the patient-side medical device of claim 10. However, they do not disclose a patient-side medical device wherein the measurement is a sinus rhythm of the subject. Saha et al. disclose a patient-side medical device wherein the measurement is a sinus rhythm of the subject (see paragraph [0007]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Akdogan et al. by including a patient-side medical device wherein the measurement is a sinus rhythm of the subject, as disclosed by Saha et al., for the purpose of providing “a medical device that detects atrial tachyarrhythmia” (see paragraph [0007]).
	Regarding claim 19, Akdogan et al. in view of Saha et al. disclose the patient-side medical device of claim 18. Furthermore, Saha et al. disclose a patient-side medical device wherein the sinus rhythm is a normal sinus rhythm (see paragraph [0064]), sinus tachycardia, sinus bradycardia, atrial fibrillation, atrial flutter, ventricular tachycardia, or a ventricular fibrillation. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Akdogan et al. by including a patient-side medical device wherein the sinus rhythm is a normal sinus rhythm, sinus tachycardia, sinus bradycardia, atrial fibrillation, atrial flutter, ventricular tachycardia, or a ventricular fibrillation, as disclosed by Saha et al., for the purpose of providing “a medical device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



M.K.C.
7/28/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651